Cobb, J.
1. The evidence authorized an instruction on the law of voluntary manslaughter.
2. The extracts from the charge of which complaint is made were not erroneous for any reason assigned.
3. The evidence warranted the verdict, and no reason appears for reversing the judgment refusing a new trial.

Judgment affirmed.


All the Justices concur, except Simmons, b. J., absent.

Conviction of manslaughter. Before Judge Roan. Fulton superior court. May 22, 1905. •
Burton Cloud and Harvey Hill, for plaintiff in error.
C. JD. Hill, solicitor-general, contra.